DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0276639 to Tarkeshian.
	As to claim 18, Tarkeshian discloses a method for adjusting a surgical fluid flow, comprising: receiving an instruction to increase head pressure on the surgical fluid ([0045]); providing a gas to a surgical fluid source containing the surgical fluid via a dedicated gas port and responsive to the receiving of the instruction (vent tube 502 attached to at least one pressure source on the system controller to allow for the increasing or decreasing of vacuum pressure through vent tube 502 in irrigation source, [0043]); and outputting the surgical fluid at a flow rate responsive to a varied pressure resulting from the providing gas [0045]. Tarkeshian further discloses providing a fluid reservoir capable of containing a surgical fluid and a gas pressure pocket applied to the surgical fluid therewithin, wherein the fluid reservoir comprises a top and a bottom and providing a gas to the fluid reservoir containing surgical fluid via a dedicated gas port. In particular, Tarkeshian discloses a first external port (via IV spike, 610) extending from outside the bottom of the fluid reservoir into fluid communication with the surgical fluid within the fluid reservoir; and a second external port extending directly from outside the top of the fluid .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-8 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,391,000 to Belikan in view of US 2014/0276639 to Tarkeshian.	As to claim 1, Belikan discloses a surgical fluid container, comprising: a fluid reservoir (1) capable of containing a surgical fluid (2) and a gas pressure pocket applied to the surgical fluid therewithin; a first external port (5) extending from outside the fluid reservoir into fluid communication with the surgical fluid within the fluid reservoir; and a second external port (4) extending directly from outside the fluid reservoir into a gas pressure pocket (Figure 1).  Belikan discloses the fluid reservoir comprising a top and a bottom (Figure 1), and a second external port extending directly from outside the top of the fluid reservoir into the gas pressure pocket (short cannula tube, 4), but fails to disclose the a first external port extending from outside the bottom of the fluid reservoir into fluid communication with the surgical fluid within the fluid reservoir. Tarkeshian discloses a first external port (via IV spike, 610) extending from outside the bottom of the fluid reservoir into fluid communication with the surgical fluid within the fluid reservoir; and a second external port extending directly from outside the top of the fluid reservoir into the gas pressure pocket (additionally and alternatively, the pressure supply line 140 may terminate at the top, or highest point, within the irrigation source, [0028]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the reservoir of Belikan with the art recognized equivalent second reservoir port of Tarkeshian to allow for the dispensing of the pressurized gas with little to no interaction with the body of the fluid within the irrigation source, further decreasing the turbidity associated with the introduction of a pressurized gas [0028].  	As to claim 2, Belikan discloses the container wherein the first external port comprises an irrigation port (Figure 1 and rinsing fluid, Column 3, line 67)..
Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive. Examiner maintains the rejection of 10/06/2020.  Tarkeshian contemplates terminating the pressure supply line at the top, or highest, point within the irrigation source, to allow for the dispensing of the pressurized gas with little to no interaction with the body of the on fluid within the irrigation source. This form of delivery is for the purpose of decreasing or eliminating the interaction of the delivered gas within the irrigation fluid, and may thus further decreased turbidity associated with the introduction of a pressurized gas [0028].  Further definition the structure of the gas pocket and ports would help to overcome the prior art of record. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410.  The examiner can normally be reached on 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783